Exhibit 13 CONSOLIDATED FINANCIAL STATEMENTS Table of Contents Report of Independent Registered Public Accounting Firm on Consolidated Financial Statements 42 Consolidated Statements of Financial Condition 43 Consolidated Statements of Earnings 44 Consolidated Statements of Stockholders’ Equity 45 Consolidated Statements of Comprehensive Income 45 Consolidated Statements of Cash Flows 46 Notes to Consolidated Financial Statements 48 41 Table of Contents Report of Independent Registered Public Accounting Firm on Consolidated Financial Statements Board of Directors and Shareholders of Oak Hill Financial, Inc. We have audited the accompanying consolidated statements of financial condition of Oak Hill Financial, Inc. as of December 31, 2006 and 2005, and the related consolidated statements of earnings, stockholders’ equity, comprehensive income and cash flows for each of the three years in the period ended December 31, 2006. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Oak Hill Financial, Inc. as of December 31, 2006 and 2005, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. As more fully described in Note A-14, the Company changed its method of accounting for stock-based compensation in accordance with Statement of Financial Accounting Standard No. 123(R) as of January 1, 2006. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of Oak Hill Financial, Inc.’s internal control over financial reporting as of December 31, 2006, based on the criteria established in Internal Control – Integrated Frameworkissued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 15, 2007 expressed an unqualified opinion on management’s assessment of the effectiveness of Oak Hill Financial, Inc.’s internal control over financial reporting and an unqualified opinion on the effectiveness of Oak Hill Financial’ Inc.’s internal control over financial reporting. GRANT THORNTON LLP /s/ Grant Thornton LLP Cincinnati, Ohio March 15, 2007 42 Table of Contents Consolidated Statements of Financial Condition December 31, (In thousands, except share data) 2006 2005 ASSETS Cash and cash equivalents: Cash and due from banks $ 20,955 $ 23,417 Interest-bearing deposits in other banks 1,474 1,369 Federal funds sold 818 1,614 Total cash and cash equivalents 23,247 26,400 Investment securities designated as available for sale – at market 153,010 131,193 Investment securities held to maturity – at cost (approximate market value of $2,712 and $3,851 at December 31, 2006 and 2005, respectively) 2,559 3,619 Loans receivable – net 1,021,271 1,014,673 Loans held for sale – at lower of cost or market 90 410 Office premises and equipment – net 27,765 22,736 Federal Home Loan Bank stock – at cost 8,078 7,626 Real estate acquired through foreclosure 5,258 376 Accrued interest receivable on loans 4,765 4,156 Accrued interest receivable on investment securities 1,023 875 Goodwill 7,935 7,935 Core deposit intangible – net 3,111 4,068 Bank owned life insurance 13,454 12,948 Prepaid expenses and other assets 1,938 1,740 Prepaid federal income taxes 1,086 1,178 Deferred federal income taxes 1,045 1,125 TOTAL ASSETS $ 1,275,635 $ 1,241,058 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits Demand $ 94,256 $ 97,575 Savings and time deposits 848,704 880,821 Total deposits 942,960 978,396 Securities sold under agreement to repurchase 56,341 18,263 Advances from the Federal Home Loan Bank 157,584 123,119 Subordinated debentures 23,000 23,000 Accrued interest payable and other liabilities 4,993 4,199 Total liabilities 1,184,878 1,146,977 Stockholders’ equity Common stock – $.50 stated value; authorized 15,000,000 shares, 5,874,634 shares issued at December 31, 2006 and 2005 2,937 2,937 Additional paid-in capital 13,611 13,952 Retained earnings 90,877 85,505 Treasury stock (565,659 and 270,420 shares at December 31, 2006 and 2005, respectively – at cost) (16,368 ) (7,972 ) Accumulated comprehensive loss: Unrealized loss on securities designated as available for sale, net of related tax benefits (300 ) (341 ) Total stockholders’ equity 90,757 94,081 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,275,635 $ 1,241,058 The accompanying notes are an integral part of these statements. 43 Table of Contents Consolidated Statements of Earnings Year Ended December 31, (In thousands, except per share data) 2006 2005 2004 INTEREST INCOME Loans $ 72,715 $ 64,327 $ 55,540 Investments U.S. Government and agency securities 3,874 2,678 2,295 Obligations of state and political subdivisions 2,252 1,979 838 Other securities 727 642 535 Federal funds sold 80 20 15 Interest-bearing deposits 95 74 28 Total interest income 79,743 69,720 59,251 INTEREST EXPENSE Deposits 31,773 22,944 15,923 Borrowings 9,638 6,492 4,915 Total interest expense 41,411 29,436 20,838 Net interest income 38,332 40,284 38,413 Provision for losses on loans 5,691 6,341 3,136 Net interest income after provision for losses on loans 32,641 33,943 35,277 OTHER INCOME Service fees, charges and other operating 8,463 6,950 5,252 Insurance commissions 3,331 2,781 3,050 Bank owned life insurance 506 436 118 Gain on sale of loans 849 1,085 1,882 Gain on sale of securities 187 498 276 Gain (loss) on disposition of branch premises and equipment (40 ) 204 - Loss on sale of other real estate owned (165 ) (316 ) (323 ) Loss on sale of consumer finance loan portfolio - - (3,585 ) Total other income 13,131 11,638 6,670 GENERAL, ADMINISTRATIVE AND OTHER EXPENSE Employee compensation and benefits 17,518 16,107 14,519 Occupancy and equipment 4,147 4,067 3,400 Federal deposit insurance premiums 123 124 132 Franchise taxes 1,414 189 988 Other operating 10,047 9,059 7,673 Amortization of core deposit intangible 957 953 72 Merger-related expenses - 546 160 Total general, administrative and other expense 34,206 31,045 26,944 Earnings before federal income taxes 11,566 14,536 15,003 FEDERAL INCOME TAXES Current 2,439 4,346 4,486 Deferred (455 ) (1,189 ) (145 ) Total federal income taxes 1,984 3,157 4,341 NET EARNINGS $ 9,582 $ 11,379 $ 10,662 EARNINGS PER SHARE Basic $ 1.76 $ 2.01 $ 1.92 Diluted $ 1.74 $ 1.97 $ 1.87 The accompanying notes are an integral part of these statements. 44 Table of Contents Consolidated Statements of Stockholders’ Equity For the Years Ended December 31, 2006, 2005 and 2004 (In thousands, except share andper share data) Common stock Additional paid-in capital Retained earnings Treasury stock Unrealized gains (losses) on securities Designated as available for sale Total BALANCE AT JANUARY 1, 2004 $ 2,797 $ 5,704 $ 70,844 $ (332 ) $ 915 $ 79,928 Issuance of 118,131 shares under stock option plan, including related tax benefits 30 954 - 1,583 - 2,567 Purchase of 134,936 treasury shares - net - - - (4,369 ) - (4,369 ) Dividends declared of $.618 per share - - (3,435 ) - - (3,435 ) Unrealized losses on securities designated as available for sale, net of related tax benefits - (310 ) (310 ) Net earnings for the year - - 10,662 - - 10,662 BALANCE AT DECEMBER 31, 2004 2,827 6,658 78,071 (3,118 ) 605 $ 85,043 Lawrence Financial acquisition 110 8,146 - - - 8,256 Issuance of 92,800 shares under stock option plan, including related tax benefits - (852 ) - 2,963 - 2,111 Purchase of 269,945 treasury shares - net - - - (7,817 ) - (7,817 ) Dividends declared of $.704 per share - - (3,945 ) - (3,945 ) Unrealized losses on securities designated as available for sale, net of related tax benefits - (946 ) (946 ) Net earnings for the year - - 11,379 - - 11,379 BALANCE AT DECEMBER 31, 2005 2,937 13,952 85,505 (7,972 ) (341 ) $ 94,081 Issuance of 33,300 shares under stock option plan, including related tax benefits - (341 ) - 1,042 - 701 Purchase of 330,055 treasury shares - net - - - (9,438 ) - (9,438 ) Dividends declared of $.793 per share - (4,210 ) - - (4,210 ) Unrealized gains on securities designated as available for sale, net of related tax effects - 41 41 Net earnings for the year - - 9,582 - - 9,582 BALANCE AT DECEMBER 31, 2006 $ 2,937 $ 13,611 $ 90,877 $ (16,368 ) $ (300 ) $ 90,757 The accompanying notes are an integral part of these statements. Consolidated Statements of Comprehensive Income Year Ended December 31, (In thousands) 2006 2005 2004 Net earnings $ 9,582 $ 11,379 $ 10,662 Other comprehensive income, net of tax: Unrealized gains (losses) on securities designated as available for sale, net of taxes (benefits) of $88, $(335) and $(71) in 2006, 2005 and 2004, respectively 163 (623 ) (131 ) Reclassification adjustment for realized gains included in net earnings, net of taxes of $65, $175 and $97 in 2006, 2005 and 2004, respectively (122 ) (323 ) (179 ) Comprehensive income $ 9,623 $ 10,433 $ 10,352 Accumulated comprehensive income (loss) $ (300 ) $ (341 ) $ 605 The accompanying notes are an integral part of these statements. 45 Table of Contents Consolidated Statements of Cash Flows Year Ended December 31, (In thousands) 2006 2005 2004 CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings $ 9,582 $ 11,379 $ 10,662 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 1,672 1,822 1,165 Amortization of core deposit intangible 957 953 72 Gain on sale of securities (187 ) (498 ) (276 ) Amortization of premiums, discounts and mortgage servicing rights – net 924 1,099 1,460 Proceeds from sale of loans in secondary market 27,048 35,996 59,428 Loans disbursed for sale in secondary market (26,246 ) (35,540 ) (55,614 ) Gain on sale of loans (482 ) (610 ) (1,132 ) (Gain) loss on disposition of branch premises and equipment 40 (204 ) - Loss on sale of consumer finance loan portfolio - - 3,585 Amortization (accretion) of deferred loan origination (fees) costs 497 (483 ) (155 ) Loss on sale of other real estate owned 165 316 323 Purchase of loans - - (282 ) Federal Home Loan Bank stock dividends (452 ) (363 ) (255 ) Provision for losses on loans 5,691 6,341 3,136 Compensation expense related to stock incentive plan 23 - - Tax benefits of stock options exercised - 447 693 Bank owned life insurance income (506 ) (436 ) (118 ) Increase (decrease) in cash due to changes in: Prepaid expenses and other assets (188 ) 1,768 41 Accrued interest receivable (757 ) (614 ) (121 ) Accrued interest payable and other liabilities 794 (353 ) (1,371 ) Federal income taxes Current 92 1,751 (1,116 ) Deferred (455 ) (1,189 ) (145 ) Net cash provided by operating activities 18,212 21,582 19,980 CASH FLOWS USED IN INVESTING ACTIVITIES: Loan disbursements (337,078 ) (344,834 ) (409,234 ) Principal repayments on loans 317,977 311,778 338,646 Principal repayments on mortgage-backed securities designated as available for sale 17,400 16,905 19,095 Proceeds from sale of investment securities designated as available for sale 26,989 35,234 14,192 Proceeds from maturity of investment securities 2,660 1,405 4,342 Proceeds from disposition of assets 1 895 - Proceeds from sale of consumer finance loan portfolio - - 5,143 Proceeds from sale of other real estate owned 673 1,294 1,163 Loans sold from consumer finance loan portfolio - - (8,728 ) Purchase of investment securities designated as available for sale (67,590 ) (82,635 ) (45,713 ) Purchase of insurance agency - (12 ) - Purchase of bank owned life insurance - - (10,000 ) Purchase of office premises and equipment (6,742 ) (5,939 ) (2,583 ) Ripley acquisition – net of cash paid - - 3,179 Lawrence acquisition – net of cash paid - 8,228 - Net cash used in investing activities (45,710 ) (57,681 ) (90,498 ) Net cash used in operating and investing activities (balance carried forward) (27,498 ) (36,099 ) (70,518 ) 46 Table of Contents Consolidated Statements of Cash Flows (continued) Year Ended December 31, (In thousands) 2006 2005 2004 Net cash used in operating and investing activities (balance brought forward) $ (27,498 ) $ (36,099 ) $ (70,518 ) CASH FLOWS PROVIDED BY FINANCING ACTIVITIES: Net proceeds from securities sold under agreement to repurchase 38,078 12,904 994 Net increase (decrease) in deposit accounts (35,228 ) 10,378 92,706 Proceeds from Federal Home Loan Bank advances 79,216 28,200 - Repayment of Federal Home Loan Bank advances (44,751 ) (13,182 ) (18,368 ) Repayment of notes payable - (2,700 ) (400 ) Proceeds from issuance of subordinated debentures - 5,000 13,000 Dividends on common shares (4,210 ) (3,945 ) (3,435 ) Purchase of treasury shares (9,438 ) (7,820 ) (4,369 ) Proceeds from issuance of shares under stock option plan 521 1,667 1,874 Tax benefit of stock options exercised 157 - - Net cash provided by financing activities 24,345 30,502 82,002 Net increase (decrease) in cash and cash equivalents (3,153 ) (5,597 ) 11,484 Cash and cash equivalents at beginning of year 26,400 31,997 20,513 Cash and cash equivalents at end of year $ 23,247 $ 26,400 $ 31,997 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Federal income taxes, net of refunds $ 2,063 $ 3,124 $ 5,417 Interest on deposits and borrowings $ 41,316 $ 29,129 $ 20,552 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING ACTIVITIES: Unrealized gains (losses) on securities designated as available for sale, net of related tax effects $ 41 $ (946 ) $ (310 ) Recognition of mortgage servicing rights in accordance with SFAS No. 140 $ 367 $ 475 $ 750 Transfer from loans to real estate acquired through foreclosure $ 5,930 $ 107 $ 2,564 Issuance of loans upon sale of real estate acquired through foreclosure $ 200 $ - $ 738 Fair value of assets acquired in acquisition of Ripley National Bank $ - $ - $ 58,611 Fair value of assets acquired in acquisition of Lawrence Financial $ - $ 125,121 $ - Common stock issued in acquisition of Lawrence Financial $ - $ 8,256 $ - Goodwill and other intangible assets arising from acquisitions-net $ - $ 6,741 $ 2,531 SUPPLEMENTAL DISCLOSURE OF NONCASH FINANCING ACTIVITIES: Issuance of treasury stock in exchange for exercise of stock options $ 84 $ - $ - The accompanying notes are an integral part of these statements. 47 Table of Contents Notes to Consolidated Financial Statements For Years Ended December 31, 2005, 2004 and 2003 NOTE A —
